U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: August 31, 2010 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001478725 Curry Gold Corp (Name of Small Business Issuer in its charter) Nevada 46-0524121 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Bachstrasse 1, CH-9606 Butschwil, Switzerland (Address of principal executive offices) 41 76 492 8779 Issuer’s telephone number (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of October 12, 2010, the issuer had 3,350,000 shares of common stock, par value .001, issued and outstanding. EXPLANATORY NOTE Curry Gold Corp (the “Company”) is filing this Amendment No.1 (this “Form 10-Q/A”) to its Quarterly Report on Form10-Q for the quarter ended August 31, 2010, filed with the Securities and Exchange Commission on October14, 2010 (the “Form 10-Q”), for the sole purpose ofchanging the first page of the 10-Q filing indicating the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). No other changes have been made to the Form10-Q and this Form10-Q/A does not modify or update any related disclosures made in the Form10-Q. CURRY GOLD CORP QUARTERLY REPORT ON FORM 10-Q FOR THE THREE MONTHS ENDED AUGUST 31, 2010 TABLE OF CONTENTS PART I- FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheet as of August 31, 2010 (Unaudited) and November 30, 2009 3 Condensed Statements of Operations for the Three and Nine Months ended August 31, 2010 (Unaudited) 4 Statement of Stockholders’ Equity (Deficit) 5 Condensed Statements of Cash Flows for the Three and Nine Months ended August 31, 2010 (Unaudited) 6 Notes to Condensed Financial Statements (Unaudited) 7-12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13-17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4T. Controls and Procedures 18 PART II- OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures 20 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CURRY GOLD CORP (A DEVELOPMENT STAGE COMPANY) CONDENSED BALANCE SHEETS August 31, November 30, ASSETS (Unaudited) Current assets: Cash $ $ Prepaid expenses - Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued interest 90 Due to officer Total current liabilities Stockholders' equity (deficit): Common stock, $0.001 par value, 75,000,000 shares authorized 3,350,000 shares issued and outstanding Additional paid-in capital (Deficit) accumulated during development stage ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity (deficit) $ $ See Accompanying Notes to Financial Statements. 3 CURRY GOLD CORP (A DEVELOPMENT STAGE COMPANY) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the three For the nine September 30, 2009 months ended months ended (inception) to August 31, 2010 August 31, 2010 August 31, 2010 Revenue $
